Name: 2008/766/EC: Commission Decision of 25 August 2008 on equivalences between categories of driving licences (notified under document number C(2008) 3790) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  European Union law;  transport policy
 Date Published: 2008-10-10

 10.10.2008 EN Official Journal of the European Union L 270/31 COMMISSION DECISION of 25 August 2008 on equivalences between categories of driving licences (notified under document number C(2008) 3790) (Text with EEA relevance) (2008/766/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/439/EEC of 29 July 1991 on driving licences (1), and in particular Article 10 thereof, Whereas: (1) Directive 91/439/EEC provides that all driving licences issued by Member States, should be mutually recognised, including those issued before the date of application of the principle of mutual recognition. (2) The principle of mutual recognition of driving licences entails full recognition of all entitlements which have been granted to a licence holder in accordance with national provisions in force at the time. (3) Directive 91/439/EEC provides that the Member States should establish equivalences between the categories of driving licences issued before the implementation of that Directive and those based on the Community model. Those equivalences should have the agreement of the Commission in a legally binding form. (4) The tables of equivalences between the categories of driving licences established by Commission Decision 2000/275/EC of 21 March 2000 on equivalences between certain categories of driving licences (2) should be updated, in particular taking into account the recent enlargements of the Community. (5) Decision 2000/275/EC should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 This Decision shall apply to all valid driving licences issued by the Member States which are in circulation. Article 2 Tables of equivalences between categories of driving licences, which have been issued in Member States prior to the full implementation of Directive 91/439/EEC and the harmonised categories of driving licences as defined in Article 3 of Directive 91/439/EEC are set out in Annex I to this Decision. Article 3 1. Categories of driving licences which have been issued prior to the implementation of Directive 91/439/EEC entitle the holder to drive vehicles of the corresponding categories as described in Annex I to this Decision without exchange of the driving licence. Certain restrictions may apply and are stated for the relevant entitlement in Annex I to this Decision. 2. On exchange of a driving licence to a Community model driving licence as described in Annexes I and I(a) to Directive 91/439/EEC the equivalent entitlements shall be granted as described in Annex I to this Decision. 3. Codes which indicate the restriction of corresponding entitlements are harmonised Community codes as defined by Article 7 of Directive 91/439/EEC. 4. The Community principle of mutual recognition as stated in Article 1(2) of Directive 91/439/EEC does not apply to national categories of driving licences. Article 4 Decision 2000/275/EC is repealed with effect from the date of entry into force of this Decision. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex II. Article 5 This Decision is addressed to the Member States. Done at Brussels, 25 August 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 237, 24.8.1991, p. 1. (2) OJ L 91, 12.4.2000, p. 1. ANNEX I MODELS ISSUED IN BELGIUM Model Belgium 1 (B1) Issued in Belgium from 1.1.1967 to 31.12.1988 Description: The model appears in one of the following languages: Dutch, French and German. Differences as regards colour and printing of the model exist. Pink paper model with six pages. Table of equivalences Categories of model B1 Corresponding categories A A B A, B, BE B * A, B, BE C A, B, BE, C, CE D A, B, BE, C, CE, D, DE AF A 51 BF B 51 Additional information: B* for vehicles of category B used as Taxi, for car hire, passenger transport etc. To be entitled to drive vehicles of category AF and/or BF, the validation of category A and/or B was required, as well as of category F, as well as the indication of the number of the registration plate on the licence. Model Belgium 2 (B2) Issued in Belgium from 1.1.1989 to 30.9.1998 Description: The model appears in one of the following languages: Dutch, French and German. Differences as regards colour and printing of the model exist. Pink paper model with six pages. Table of equivalences Categories of model B2 Corresponding categories (A3)  A2 A A1 A B B BE B, BE C B, C CE B, BE, C, CE D B, D DE B, BE, D, DE Model Belgium 3 (B3) Issued in Belgium since 1.1.1998 Description: Model in conformity with Annex I of Directive 91/439/EEC. The following harmonised categories have been introduced: A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national category has been introduced: A3, G. MODELS ISSUED IN BULGARIA Model Bulgaria 1 (BG1) Issued in Bulgaria from 1.12.1999 to 3.8.2000 Description: Pink sealed card model consisting of two pages. Table of equivalences Categories of model BG1 Corresponding categories A A B B BE BE C B, C CE BE, CE D D DE DE (T)  (M) Model Bulgaria 2 (BG2) Issued in Bulgaria from 1.9.2000 to 30.9.2002 Description: Pink sealed card model consisting of two pages. Table of equivalences Categories of model BG2 Corresponding categories A A B B BE BE C B, C CE BE, CE D D DE DE (T)  (M) Model Bulgaria 3 (BG3) Issued in Bulgaria since 1.10.2002 Description: Pink sealed card model consisting of two pages. Table of equivalences Categories of model BG3 Corresponding categories A A B B BE BE C B, C CE BE, CE D D DE DE (T)  (M) MODELS ISSUED IN THE CZECH REPUBLIC Model Czech Republic 1 (CZ1) Issued in Czechoslovakia from 1.7.1964 to 30.6.1986 Description: Three-part licence; paper pages affixed to flexible plastic folding cover. Pink, cover colour may differ slightly. The paper has a net security pattern. The photograph (35mm Ã  45mm) is tagged to the frame space on page 1 with an official stamp including the name of the issuing authority and the State coat of arms. Table of equivalences Categories of model CZ1 Corresponding categories A A B B BE BE C C CE CE D D DE DE (M)  (T)  Model Czech Republic 2 (CZ2) Issued in Czechoslovakia from 1.7.1986 to 30.6.1991 Description: Heavy banknote quality paper (pink) overprinted with security pattern. The Photograph (35mm Ã  45mm) is tagged to the frame space on the front with an official stamp including the name of the issuing authority and the State coat of arms. Table of equivalences Categories of model CZ2 Corresponding categories A A B B BE BE C C CE CE D D DE DE (A/50)  (T)  Additional information: Category A/50 would be stamped on the back of the licence, underneath the words ZvlÃ ¡Ã ¡tnÃ ­ zÃ ¡znamy. Model Czech Republic 3 (CZ3) Issued in Czechoslovakia from 1.7.1991 to 31.12.1992 Issued in Czech Republic from 1.1.1993 to 30.6.1993 Description: Banknote quality paper (pink) enclosed in plastic laminate. The Photograph (35mm Ã  45mm) is tagged to the frame space on the front with an official stamp including the name of the issuing authority and the State coat of arms. Table of equivalences Categories of model CZ3 Corresponding categories A A B B BE BE C C CE CE D D DE DE (A/50)  (T)  Model Czech Republic 4 (CZ4) Issued in the Czech Republic from 1.7.1993 to 30.6.1996 Description: Banknote quality paper (pink) enclosed in plastic laminate. The document may have a faint coat. The Photograph (35mm Ã  45mm) is tagged to the frame space on the front with an official stamp including the name of the issuing authority and the State coat of arms. Table of equivalences Categories of model CZ4 Corresponding categories A A B B BE BE C C CE CE D D DE DE (A/50)  (T)  Model Czech Republic 5 (CZ5) Issued in the Czech Republic from 1.7.1996 to 31.12.2000 Description: Banknote quality paper (pink and blue) enclosed in security stamped plastic cover. Circular holographic image (with the letters CZ in the centre) on the cover overlaps the photograph at lower left. The Photograph (35mm Ã  45mm) is tagged to the frame space on the front with an official stamp including the name of the issuing authority and the State coat of arms. Table of equivalences Categories of model CZ5 Corresponding categories A A B B BE BE C C CE CE D D DE DE (A/50)  (T)  Additional information: Category A/50 would be stamped on the back of the licence, below ZvlÃ ¡Ã ¡tnÃ ­ zÃ ¡znamy. Model Czech Republic 6 (CZ6) Issued in the Czech Republic from 1.1.2001 to 30.4.2004 Description: Multi-coloured banknote paper (pink, blue, green), enclosed in plastic cover. Circular holographic image (with the letters CZ in the centre) on the cover overlaps the photograph at lower left. The Photograph (35mm Ã  45mm) is tagged to the frame space on the front side with an official stamp including the name of the issuing authority and the State coat of arms. Table of equivalences Categories of model CZ6 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (AM, T)  Model Czech Republic 7 (CZ7) Issued in the Czech Republic since 1.5.2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: AM and T. MODELS ISSUED IN DENMARK Model Denmark 1 (DK1) Issued in Denmark until 30.4.1986 Description: The model is pink, with four pages. Table of equivalences Categories of model DK1 Corresponding categories A1 A1, A; restricted to motorcycles without a side-car; holders are entitled to obtain full A1 and A in other Member States A2 A1, A B B BE BE C C1, C CE C1E, CE D D1, D DE D1E, DE Additional information: This model is no longer valid for driving in Denmark, since a mandatory exchange of all licences was imposed in the years 1991 to 1993. Nevertheless, the licence can be renewed to a new driving licence issued by Denmark and has to be recognised by other Member States until 30.4.2038. Model Denmark 2 (DK2) Issued in Denmark from 1.5.1986 to 30.6.1996 Description: the model contains pink and beige lines, four pages. Table of equivalences Categories of model DK2 Corresponding categories A1 A1, A; restricted to motorcycles without a side-car; holders are entitled to obtain full A1 and A in other Member States A2 A1, A B B BE BE C C1, C CE C1E, CE D D1, D DE D1E, DE Model Denmark 3 (DK3) Issued in Denmark from 1.7.1996 to 13.4.1997 Description: Model with pink and beige lines, four pages. Table of equivalences Categories of model DK3 Corresponding categories A A1, A B B BE BE C C1, C CE C1, CE D D1 DE D1E, DE Model Denmark 4 (DK4) Issued in Denmark since 14.4.1997 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A, B, BE, C, CE, D and DE. Additional information: The date of first issue of driving licences categories that were issued before 1.5.1986 cannot be traced back. In such cases, the symbol < or  ¤ may appear in column 10 on the licence, accompanied by a certain year, indicating that the category was issued before or in that year. MODELS ISSUED IN GERMANY General remark: For all German models issued before 1.1.1999, further entitlements of a very specific and limited kind, which are not displayed in the tables, may emerge. In the rare circumstance that such a case does occur, German issuing authorities will have to be contacted in case of doubt about the scope of a particular entitlement. Model Germany 1 (D1) Issued in the Federal Republic of Germany until 1.4.1986 (in particular cases the date of issue may be after 1.4.1986) Description: Grey, four pages. A variety of differences as regards colour and form of the model may occur in practice, since this model has been issued for over 40 years. Models issued in the Land of Saarland may have a different size and are bilingual (German and French). Table of equivalences Categories of model D1 Corresponding categories 1 A (see: 1) 1 beschrÃ ¤nkt auf LeichtkraftrÃ ¤der: 1.4.1980-31.3.1986 A1 2 B, BE, C, CE (see: 2, 3, 5) 3 B, BE, C1, C1E (see: 3, 4, 5) 4  (see: 6) (5)  Additional information: 1. If a Klasse 1 licence was obtained before 1.12.1954 (before 1.10.1960 in the Land of Saarland), the holder is entitled to drive category B 79 (  ¤ 700 cm3) in addition, without having to exchange the licence. In case of exchange of such a licence, the holder is granted a full category B licence. 2. If the holder of a Klasse 2 entitlement had his 50th birthday before or on 31.12.1999, his entitlement ceased to be valid on 31.12.2000. In case this licence holder exchanged his licence for a new model before or on 31.12.2000, the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for a new model on his 50th birthday and thereafter a period of validity of five years applies. Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his Klasse 2 entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him). 3. If a Klasse 2 or a Klasse 3 licence was obtained before 1.12.1954 (before 1.10.1960 in the Land of Saarland), the holder is entitled to drive categories A1 and A 79 (  ¤ 250 cm3) in addition. In both cases, the holder is granted an unrestricted category A entitlement in case he exchanges the licence. If a Klasse 2 or a Klasse 3 licence was obtained after the above dates but before 1.4.1980, it entitles the holder to drive category A1 in addition. 4. The holder of a Klasse 3 licence is also entitled to drive the following vehicle: CE 79 (> 12 t, but not more than three axles in total). This entitlement has to figure on a new licence which is issued to him in exchange, only at the explicit demand of the holder. 5. The holder of a vehicle of Klasse 3 is entitled to drive buses without passengers with a maximum weight of less than 7,5 t, also in international traffic. The holder of a vehicle of Klasse 2 is entitled to drive buses without passengers in international traffic. After exchange of the models in Germany, the right to drive a bus without passengers is limited to German territory with application of a national code. 6. Where a Klasse 4 entitlement was granted before 1.12.1954 (before 1.10.1960 in the Land of Saarland) it is not a national category only but entitles the holder to drive the following categories: A1, A 79 (  ¤ 250 cm3) and B 79 (  ¤ 700 cm3). In both cases the holder is granted an unrestricted category A and B entitlement when he exchanges the licence. In case a Klasse 4 licence was issued after the above dates, but before 1.4.1980, it entitles the holder to drive category A1. Model Germany 2 (D2) Issued in the German Democratic Republic until 1969 Description: Grey model with four pages. Table of equivalences D2a: Model issued until 31.3.1957. Categories of model D2a Corresponding categories 1 A, B (see: 5) 2 A1, A, B, BE, C, CE (see: 1, 3, 4) 3 A1, A, B, BE, C1, C1E (see: 2, 3, 4) 4 A1, A, B (see: 4, 5) D2b: Model issued from 1.4.1957 to 1969. Categories of model D2b Corresponding categories 1 A 2 A1, B (see: 4, 5) 3 A1 4 A1, B, BE, C1, C1E (see: 2, 3, 4) 5 A1, B, BE, C, CE (see: 1, 3, 4) Additional information: A statutory amendment, which took effect on 1.4.1957, changed the scope and the definitions of categories. Hence two tables of equivalences are required for this model. 1. If the holder of a Klasse 2 entitlement issued before 1.4.1957 or of a Klasse 5 entitlement issued after 31.3.1957 had his 50th birthday before or on 31.12.1999, his entitlement ceased to be valid on 31.12.2000. In case this licence holder exchanged his licence for a new model before or on 31.12.2000, the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for a new model on his 50th birthday and thereafter a period of validity of five years applies. Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his Klasse 2 entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him). 2. The holder of a Klasse 3 licence issued before 1.4.1957 and of a Klasse 4 licence issued after 31.3.1957 is also entitled to drive the following vehicle: CE 79 (> 12 t, but not more than three axles in total). This entitlement has to figure on a new licence which is issued to him in exchange, only at the explicit demand of the holder. 3. The holder of a vehicle of Klasse 3 issued before 1.4.1957 (D2a) or Klasse 4 issued after 31.3.1957 (D2b), is entitled to drive buses without passengers with a maximum weight of less than 7,5 t, also in international traffic. The holder of a vehicle of Klasse 2 issued before 1.4.1957 (D2a) or Klasse 5 issued after 31.3.1957 (D2b), is entitled to drive buses without passengers in international traffic. After exchange of the models in Germany, the right to drive a bus without passengers is limited to German territory with application of a national code. 4. A holder of a Klasse 2, Klasse 3 or Klasse 4 licence of model D2a or of a Klasse 2, Klasse 4 or Klasse 5 licence of model D2b, which has been issued before 1.12.1954, is entitled to drive unrestricted category A only after exchange of the licence. Without exchanging the licence, the model entitles the holder to drive A 79 (  ¤ 250 cm3) only. 5. Without exchange of the document, the following applies: Where a Klasse 1 or Klasse 4 licence was issued before 1.12.1954, the holder is entitled to drive B 79 (  ¤ 700 cm3) only. In case a Klasse 1 or Klasse 4 was issued after that date and before 1.4.1957, or a Klasse 2 licence was issued after 31.3.1957, the holder is entitled to drive B 79 (  ¤ 250 cm3) only. In the case of exchange of the document for a new licence, the holder is granted a full B. Model Germany 3 (D3) Issued in the German Democratic Republic from 1969 to 31.5.1982 Description: Licence book with 12 pages, grey cover. Table of equivalences Categories of model D3 Corresponding categories 1 A 2 B (see: 4, 5, 6) 3  (see: 6) 4 B, BE, C1, C1E (see: 2, 3, 4, 6) 5 B, BE, C, CE (see: 1, 3, 4, 6) § 6 StVZO, § 85 StVZO  (see: 6) Additional information: 1. If the holder of a Klasse 5 entitlement had his 50th birthday before or on 31.12.1999, his entitlement ceased to be valid on 31.12.2000. In case this licence holder exchanged his licence for a new model before or on 31.12.2000 the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for new model on his 50th birthday and thereafter a period of validity of five years applies. Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his Klasse 2 entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him). 2. The holder of a Klasse 4 licence is also entitled to drive the following vehicle: CE 79 (> 12 t, but not more than three axles in total). This entitlement has to figure on a new licence, which is issued to him in exchange only at the explicit demand of the holder. 3. The holder of a vehicle of Klasse 4 is entitled to drive empty buses with a maximum weight of up to 7,5 t, also in international traffic. The holder of a vehicle of Klasse 5, is entitled to drive empty buses in international traffic. After exchange of the models in Germany, the right to drive an empty bus is limited to German territory with application of a national code. 4. A holder of a Klasse 2, 4 or 5 licence which has originally been issued before 1.12.1954, is entitled to drive unrestricted category A only after exchange of the licence. Without exchanging the licence, the model entitles the holder to drive A 79 (  ¤ 250 cm3) only. 5. Without exchange of the document, the following applies: Where a Klasse 1 licence was issued before 1.12.1954, the holder is entitled to drive B 79 (  ¤ 700 cm3). Where a Klasse 1 was issued after that date and before 1.4.1957, or a Klasse 2 licence was issued after 1.4.1957, the holder is only entitled to drive B 79 (  ¤ 250 cm3). Where the document is exchanged for a new licence, the holder is granted a full B. 6. Where a holder of Klasse 2, 3, 4 or 5, or according to § 6 StVZO or § 85 StVZO, has obtained his licence before 1.4.1980, he is entitled to drive category A1 in addition. In this case Klasse 3 is not only a national category. Model Germany 4 (D4) Issued in the German Democratic Republic from 1.6.1982 to 2.10.1990 Description: Bright pink paper model, four pages. Table of equivalences Categories of model D4 Corresponding categories A A1, A B B, BE, C1 (see: 2, 3) C B, BE, C1, C1E, C (see: 1, 3) D B, BE, C1, C1E, D (see: 1) BE B, BE, C1, C1E (see: 2) CE B, BE, C1, C1E, C, CE (see: 1) DE B, BE, C1, C1E, D, DE (see: 1) Additional information: 1. If the holder of a Klasse C, CE, D and DE entitlement had his 50th birthday before or on 31.12.1999, his entitlement ceased to be valid on 31.12.2000. In case this licence holder exchanged his licence for a new model before or on 31.12.2000 the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for new model on his 50th birthday and thereafter a period of validity of five years applies. Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his Klasse C entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him). 2. The holder of a Klasse B and BE licence is also entitled to drive the following vehicle: CE 79 (> 12 t, but not more than three axles in total). This entitlement has to figure on a new licence, which is issued to him in exchange only at the explicit demand of the holder. 3. The holder of a vehicle of Klasse B is entitled to drive buses without passengers with a maximum weight of up to 7,5 t, also in international traffic. The holder of a vehicle of Klasse C is entitled to drive buses without passengers in international traffic. After exchange of the models in Germany, the right to drive a bus is limited to German territory with application of a national code. Model Germany 5 (D5) Issued in the Federal Republic of Germany from 1.4.1986 to 31.12.1998 Description: Pink paper model with six pages. Table of equivalences Categories of model D5 Corresponding categories 1 A1, A (see: 2) 1a A1, A 1b A1 2 B, BE, C1, C1E, C, CE (see: 1, 3, 5) 3 B, BE, C1, C1E (see: 3, 4, 5) (4)  (see: 6) (5)  Additional information: 1. Where the holder of a Klasse 2 entitlement had his 50th birthday before or on 31.12.1999, his entitlement ceased to be valid on 31.12.2000. In case this licence holder exchanged his licence for a new model before or on 31.12.2000 the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for new model on his 50th birthday and thereafter a period of validity of five years applies. Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his Klasse 2 entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him). 2. Where a Klasse 1 licence of model D1 was obtained before 1.12.1954 (before 1.10.1960 in the Land of Saarland), the holder is entitled to drive category B 79 (  ¤ 700 cm3) in addition, without having to exchange the licence. At the exchange of such a licence, the holder is granted a full category B licence. The above applies to model D5 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D5 model thereafter. 3. In case a Klasse 2 or a Klasse 3 licence of model D1 was obtained before 1.12.1954 (before 1.10.1960 in the Land of Saarland), the holder is entitled to drive categories A1 and A 79 (  ¤ 250 cm3) in addition. In both cases the holder is granted an unrestricted category A entitlement when he exchanges the licence. If a Klasse 2 or a Klasse 3 licence was obtained after the above dates but before 1.4.1980, it entitles the holder to drive category A1 in addition. The above applies to model D5 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D5 model thereafter. 4. The holder of a Klasse 3 licence is also entitled to drive the following vehicle: CE 79 (> 12 t, but not more than three axles in total). This entitlement has to figure on a new licence, which is issued to him in exchange only on explicit demand of the holder. 5. The holder of a vehicle of Klasse 3 is entitled to drive buses without passengers with a maximum weight of up to 7,5 t, also in international traffic. The holder of a vehicle of Klasse 2 is entitled to drive buses without passengers in international traffic without being obliged to hold model D2. After exchange of the models in Germany, the right to drive a bus without passengers is limited to German territory with application of a national code. 6. Where a Klasse 4 entitlement of model D1 was granted before 1.12.1954 (before 1.10.1960 in the Land of Saarland) it is not a national category only but entitles the holder to drive the following categories: A1, A 79 (  ¤ 250 cm3) and B 79 (  ¤ 700 cm3). In both cases the holder is granted an unrestricted category A and B entitlement when he exchanges the licence. Where a Klasse 4 licence was issued after the above dates, but before 1.4.1980, it entitles to drive A1. The above applies to model D5 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D5 model thereafter. Model Germany 6 (D6) Issued in Germany since 1.1.1999 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: M, L and T. MODELS ISSUED IN ESTONIA Model Estonia 1 (EST1) Issued in Estonia from 1.11.1994 to 30.9.2004 Description: Pink plastic card model. Table of equivalences Categories of model EST1 Corresponding categories A1 A1 A A B1 B1 B B C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (R)  (T)  Additional information: Since 1.2.1999 the words Eesti Riiklik Autoregistrikeskus (the issuing authority) are indicated (as a hologram) on the front of the licence under item 5 and on the reverse. The date of issue is indicated for each category on the reverse. On 1.10.1999 the numerical information printed on the licence changed. National categories R and T are being issued since 1.2.2001. The word ESMANE on the central bottom of the front indicates that the licence holder is a novice driver; the validity of such licence is limited to two years. Model Estonia 2 (EST2) Issued in Estonia since 1.10.2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: R and T. Additional information: The word ESMANE on the central bottom of the back indicates that the licence holder is a novice driver; the validity of such licence is limited to two years. MODELS ISSUED IN GREECE Model Greece 1 (GR1) Issued in Greece from 12.1.1987 to 31.3.1997 Description: Pink paper model with six pages. Table of equivalences Categories of model GR1 Corresponding categories A A B B B Ã Ã ¹Ã ± Ã µÃÃ ±Ã ³Ã ³Ã µÃ »Ã ¼Ã ±Ã Ã ¹Ã ºÃ ® Ã Ã Ã ®Ã Ã · B Ã  C Ã  D BE BE Ã Ã  CE Ã Ã  DE Model Greece 2 (GR2) Issued in Greece from 1.4.1997 to 30.4.2001 Description: Pink paper model with six pages in accordance with Annex I of Directive 91/439/EEC. Table of equivalences Categories of model GR2 Corresponding categories A1/A1 A1 A/A A B1/B1 B1 B/B B C/Ã  C D/Ã  D BE/BE BE CE/Ã  E CE DE/Ã  E DE Model Greece 3 (GR3) Issued in Greece since 1.5.2001 Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A, B, BE, C, CE, D and DE. MODELS ISSUED IN SPAIN Model Spain 1 (E1) Issued in Spain from 4.3.1984 to 26.6.1997 Description: Pink paper licence consisting of six pages. Table of equivalences Categories of model E1 Corresponding categories A1 A1 A2 A B1 B B1E, B2E BE B2 B for professional use C1 C1 (see: 1) C1E, C2E C1E (see: 1) C2 C, CE (see: 2) D D DE DE Additional information: 1. If no restriction to a maximum authorised mass of 7 500 kg appears on page 6 of the licence, category C1 includes the right to drive C vehicles. If no such restriction is indicated and the holder is entitled to drive C1E or C2E vehicles, those categories include the right to drive CE vehicles. 2. The holder of a C2 licence is additionally entitled to drive DE vehicles if he also holds a D licence. Model Spain 2 (E2) Issued in Spain from 27.6.1997 to 1.11.2004 Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Model Spain 3 (E3) Issued in Spain since 2.11.2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national category has been introduced: (btp). MODELS ISSUED IN FRANCE Model France 1 (F1) Issued in France until 1954 Description: Pink card with two pages, photo on front. Table of equivalences Categories of model F1 Corresponding categories  B (see: 1) 1o Voitures affectÃ ©s Ã des transports en commun D 2o vÃ ©hicules pesant en charge plus de 3 000 kg C, CE 3o Motocycles Ã deux roues A Additional information: 1. If nothing is indicated on the reverse of the licence, it is not valid for driving vehicles of categories 1o, 2o, 3o. Therefore the equivalent entitlement to a category B, which is not contained within one of the three described categories, has not been indicated on the document. A line in the table shows this: . Model France 2 (F2) Issued in France from 1954 to 20.1.1975 Description: Pink paper licence (considerably larger than the models in Annex I to Directive 91/439/EEC), six pages. Table of equivalences Categories of model F2 Corresponding categories A1 A1, B1 A A, B1 B A1, B C A1, B, BE, C, CE, D, DE D A1, B, BE, C, CE, D, DE (see: 1) BE A1, B, BE CE A1, B, BE, C, CE, D, DE DE A1, B, BE, C, CE, D, DE (see: 1) FA1 A1 + code (10, 15, ¦) FA A + code (10, 15, ¦) FB B + code (10, 15, ¦) Additional information: 1. If the testing vehicle, in which the licence holder passed his practical test for category D or DE, was  ¤ 3,5 t, the holder is only entitled to drive the following categories: A1, B1, B, BE, D 79 (  ¤ 3 500 kg). Model France 3 (F3) Issued in France from 20.1.1975 to 1.3.1980 Description: Pink paper licence (considerably larger than the models in Annex I to Directive 91/439/EEC), six pages. Table of equivalences Categories of model F3 Corresponding categories A1 A1, B1 A A, B1 B A1, B C A1, B, BE, C, CE 79 (  ¤ 12,5 t) C1 A1, B, BE, C, CE, D, DE D A1, B, BE, C, CE 79 (  ¤ 12,5 t), D, DE (see: 1) BE A1, B, BE DE A1, B, BE, C, CE, D, DE FA1 A1 + code (10, 15, ¦) FA A + code (10, 15, ¦) FB B + code (10, 15, ¦) FBE BE + code (10, 15, ¦) Additional information: 1. If the testing vehicle, in which the licence holder passed his practical test for category D was  ¤ 3,5 t (between 20.1.1975 and 31.5.1979) or was  ¤ 7 t (between 1.6.1979 and 1.3.1980), the holder is only entitled to drive: A1, B1, B, BE, D 79 (  ¤ 3 500 kg). Model France 4 (F4) Issued in France from 1.3.1980 to 1.1.1985 Description: Pink paper licence (considerably bigger than the models in Annex I to Directive 91/439/EEC), six pages. Table of equivalences Categories of model F4 Corresponding categories A1 A1, B1 A2 A, B1 A3 A, B1 A4 B1 B A1, B BE A1, B, BE C A1, B, BE, C, CE 79 (  ¤ 12,5 t) C1 A1, B, BE, C, CE, D, DE D A1, B, BE, C, CE 79 (  ¤ 12,5 t), D, DE (see: 1) DE A1, B, BE, C, CE 79 (  ¤ 12,5 t), D, DE FA1 A1, B1 + code (10, 15, ¦) FA2 A, B1 + code (10, 15, ¦) FA3 A, B1 + code (10, 15, ¦) FA4 B1 + code (10, 15, ¦) FB A1, B + code (10, 15, ¦) Additional information: 1. If the testing vehicle, in which the licence holder passed his practical test for category D was  ¤ 7 t, the holder is only entitled to drive: A1, B1, B, BE, D 79 (  ¤ 3 500 kg). Model France 5 (F5) Issued in France from 1.1.1985 to 30.6.1990 Description: Pink paper licence with six pages. Table of equivalences Categories of model F5 Corresponding categories AT B1 AL A1, B1 A A, B1 B A1, B BE A1, B, BE C A1, B, BE, C, CE, D, DE C limitÃ © A1, B, BE, C, CE 79 (  ¤ 12,5 t) CE A1, B, BE, C, CE D A1, B, BE, C, CE 79 (  ¤ 12,5 t), D, DE (see: 1) DE A1, B, BE, C, CE 79 (  ¤ 12,5 t), D, DE Additional information: 1. If the category D testing vehicle was less than 3,5 t, the holder is only entitled to drive: A1, B1, B, BE, D 79 (  ¤ 3 500 kg). Model France 6 (F6) Issued in France from 1.7.1990 to 15.11.1994 Description: Pink paper licence with six pages. Table of equivalences Categories of model F6 Corresponding categories AT B1 AL A1, B1 A A, B1 B A1, B BE A1, B, BE C C CE C, CE D D DE D, DE Model France 7 (F7) Issued in France from 15.11.1994 to 28.2.1999 Description: Pink paper licence with six pages. Table of equivalences Categories of model F7 Corresponding categories AT B1 AL A1, B1 A A, B1 B A1, B BE A1, B, BE C C CE C, CE D D DE D, DE Model France 8 (F8) Issued in France since 1.3.1999 Description: Pink paper licence in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B1, B, BE, C, CE, D and DE. MODELS ISSUED IN IRELAND Model Ireland 1 (IRL1) Issued in Ireland from 25.6.1992 to 16.11.1999 Description: Pink paper model with six pages. Table of equivalences Categories of model IRL1 Corresponding categories A1 A1 A A B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (M, W)  Additional information: This model was issued in bilingual format, with the Irish (Gaelic) text preceding the English. The last licence of this model is due to expire on 16.11.2009. Model Ireland 2 (IRL2) Issued in Ireland as of approximately 17.11.1999 Description: Pink paper model with six pages, in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Additional information: This model was issued in bilingual format, with the Irish (Gaelic) text preceding the English text. MODELS ISSUED IN ITALY General remark: For all Italian models it is mandatory to hold a Certificato di abilitazione professionale (Certificate of professional competence) in addition to the relevant licence model, if the licence holder wants to drive categories D or D + E for professional use. Model Italy 1 (I1) Issued in Italy from 1959 to 1989 Description: Pink and blue paper model with six pages. Table of equivalences Categories of model I1 Corresponding categories A A B A, B (see: 1) BE A, B, BE (see: 1) C C CE C, CE D D DE D, DE (see: 2) (F)  Additional information: 1. The right to drive motorcycles (category A) with B/BE licence was granted until 1.1.1986 2. Models I1 to I6: For being entitled to drive cat. D, DE for professional use, the holder must be in possession of a certificate of professional competence (Certificato di abilitazione professionale). Model Italy 2 (I2) Issued in Italy from 1990 to 1995 Description: Pink and blue paper model with six pages. Table of equivalences Categories of model I2 Corresponding categories A A B B BE B, BE C C CE C, CE D D DE D, DE Model Italy 3 (I3) Issued in Italy from 1995 to 1996 Description: Pink paper model with six pages. Table of equivalences Categories of model I3 Corresponding categories A A B B BE B, BE C C CE C, CE D D DE D, DE Model Italy 4 (I4) Issued in Italy from 1996 to 1997 Description: Pink paper model with six pages. Table of equivalences Categories of model I4 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Additional information: Licence holders, who are under 21 years of age, must hold the certificate of professional competence at any rate in order to be entitled to drive category C and CE vehicles. Model Italy 5 (I5) Issued in Italy from 1997 to 1999 Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Additional information: Licence holders, who are under 21 years of age, must hold the certificate of professional competence at any rate in order to be entitled to drive category C and CE vehicles. Model Italy 6 (I6) Issued in Italy since 1999 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C, CE, D and DE. MODELS ISSUED IN CYPRUS Model Cyprus 1 (CY1) Issued in Cyprus from 20.11.1996 to 30.4.2004 Description: Green paper licence, six pages. Table of equivalences Categories of model CY1 Corresponding categories H (H) A Ã (I) B1 Ã  (D) B, BE B (B) C IB (L) CE Ã  (C) D 79, DE 79 (< 23 passenger seats), D1, D1E A (A) D, DE Model Cyprus 2 (CY2) Issued in Cyprus since 1.5.2004 Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: Ã £Ã ¤ (F), H (H), Z (G), Ã (Ã), I (J), IA (K), IB (L). MODELS ISSUED IN LATVIA Model Latvia 1 (LV1) Issued in Latvia from 28.9.1993 to 30.4.2004 Description: pink plastic card model. Table of equivalences Categories of model LV1 Corresponding categories A1 A1 A2 A (  ¤ 25 kW,  ¤ 0,16 kW/kg) A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Model Latvia 2 (LV2) Issued in Latvia since 1.5.2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: TRAM, TROL, M, T. MODELS ISSUED IN LITHUANIA Model Lithuania 1 (LT1) Issued in Lithuania until 1.4.2000 Description: yellow sealed, laminated two-sided card model. Table of equivalences Categories of model LT1 Corresponding categories A A B B BE BE C C CE CE D D DE DE Additional information: On this model no expiry date is recorded. The last licence of this model is due to expire on 31.12.2005. Model Lithuania 2 (LT2) Issued in Lithuania from 1.4.2000 to 31.12.2002 Description: yellow sealed, laminated two-sided card model. Table of equivalences Categories of model LT2 Corresponding categories A A B B BE BE C C CE CE D D DE DE Additional information: Licences of this model are valid until the expiry date recorded on the document. Model Lithuania 3 (LT3) Issued in Lithuania since 1.1.2003 Description: Pink plastic card model. Data (photo, categories and personal data) laser engraved into polycarbonate layer. Table of equivalences Categories of model LT3 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (T)  MODELS ISSUED IN LUXEMBOURG Model Luxembourg 1 (L1) Issued in Luxembourg until 31.12.1985 Description: Pink paper model with six pages. Table of equivalences Categories of model L1 Corresponding categories A1 A (A2)  (A3)  B1/B2 B (see: 1) C1/C2 C CE2 C, CE (see: 2) D D (F1/2/3)  Additional information: 1. Where a licence category B1/B2 was issued before 1.7.1977, the holder is additionally entitled to drive category A. 2. Category E2 comprises the entitlement to drive trailers and semi-trailers with a maximum authorised mass of more than 1 750 kg. Model Luxembourg 2 (L2) Issued in Luxembourg until 31.12.1985 Description: Pink paper model with six pages. Table of equivalences Categories of model L2 Corresponding categories A1 A (A3)  B1/B2 B (see: 1) C1 + 2 C CE2 C, CE (see: 2) D D (F1/2/3)  Additional information: 1. Where a licence category B1/B2 was issued before 1.7.1977, the holder is additionally entitled to drive category A. 2. Category E2 comprises the entitlement to drive trailers and semi-trailers with a maximum authorised mass of more than 1 750 kg. Model Luxembourg 3 (L3) Issued in Luxembourg from 1.1.1986 to 30.9.1996 Description: Pink paper model with six pages. Table of equivalences Categories of model L3 Corresponding categories A1 A (A2)  (A3)  B B BE1 B C C CE2 CE D D Model Luxembourg 4 (L4) Issued in Luxembourg since 1.10.1996 Description: Pink paper model in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. MODELS ISSUED IN HUNGARY Model Hungary 1 (H1) Model issued in Hungary from 1.1.1964 to 31.12.1981 Description: Pink paper model, folded, six pages. Table of equivalences Categories of model H1 Corresponding categories A A B B BE BE C C CE CE D D DE DE F5 D (see 1.) (F1, F2, F3, F4)  Additional information: 1. Subcategory F5 entitles to drive articulated buses. Model Hungary 2 (H2) Model issued in Hungary from 1.1.1982 to 31.12.2000 Description: Pink paper model, four pages. Table of equivalences Categories of model H2 Corresponding categories A A B B BE BE C C CE CE D D DE DE F5 D (see: 1.) (F1, F2, F3, F4)  Additional information: 1. Subcategory F5 entitles to drive articulated buses. This subcategory was abolished on 6.8.1990. Model Hungary 3 (H3) Model issued in Hungary from 1.1.2001 to 4.8.2004 Description: Pink plastic card model. This model is recognised as national identity document. It is a centrally issued, category A secure document produced with laser engraving. Table of equivalences Categories of model H3 Corresponding categories A72 A1 A A B B BE BE C74 C1 C76 C1E C C CE CE D75 D1 D77 D1E D D DE DE (K, T, M, TR, V)  Additional information: Subcategories as defined by Directive 91/439/EEC do not appear separately but rather are indicated in combination with the main categories on the reverse of the document (point (12) in application of harmonised Community codes. Model Hungary 4 (H4) Model issued in Hungary since 5.8.2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national category has been introduced: K, T, M, TR and V. Additional information: This model is recognised as national identity document. It is a centrally issued, category A secure document produced with laser engraving. MODELS ISSUED IN MALTA Model Malta 1 (M1) Model issued in Malta until 31.12. 2000 Description: white/pink paper licences folded in six pages. Table of equivalences Categories of model M1 Corresponding categories A A B B B1 B (see: 1.) BE BE C C CE CE D1 D79 (less than 19 passenger seats) (see: 2.) D D DE DE Additional information: 1. This category entitles to drive taxi/chauffeur-driven vehicles limited to 8 passenger seats excluding the driver. This category was issued until 31 December 2000. From this date onwards, B1 refers to tricycles and quadricycles as defined in Directive 91/439/EEC (see model M2) 2. D1 licence category (introduced in 1998) refers to 18-seater minibuses, excluding the driver. This was converted to National Category f in 2001. Model Malta 2 (M2) Model issued in Malta from 2.1.2001 to 30.4.2004 Description: Pink plastic card model. The licence has a paper counterpart (size A4) which should be carried with the driving licence. Table of equivalences Categories of model M2 Corresponding categories A1 A1 A A (  ¤ 25 kW, 0,16 kW/kg) A+ A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE f D79 (less than 19 passenger seats) (see: 1.) g Agricultural Tractors Additional information: 1. Category f entitles to drive vehicles used for the carriage of persons having more than 16 seats including the driver seat but not more than 19 seats including the driver seat and may be obtained only by those drivers who hold category B. The following national categories have been introduced: f and g Model Malta 3 (M3) Model issued in Malta since 2.5.2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: f and g. MODELS ISSUED IN THE NETHERLANDS Model Netherlands 1 (NL1) Model issued in the Netherlands from 1.7.1987 to 1.6.1996 Description: Pink and grey paper licence with six pages. Table of equivalences Categories of model NL1 Corresponding categories A A B B BE BE C C CE CE D D DE DE Model Netherlands 2 (NL2) Model issued in the Netherlands from 1.6.1996 to 30.9.2006 Description: Pink paper licence in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A, B, BE, C, CE, D, DE. Model Netherlands 3 (NL3) Model issued in the Netherlands since 1.10.2006 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: AM and T. MODELS ISSUED IN AUSTRIA Model Austria 1 (A1) Issued in Austria from 21.3.1947 to 15.5.1952 Description: Greyish brown paper model with four pages. Table of equivalences Categories of model A1 Corresponding categories a A1 b A c1 B c2 B d C, CE (e)  (f1)  (f2)  Model Austria 2 (A2) Issued in Austria from 16.5.1952 to 31.12.1955 Description: Greyish brown paper model with six pages. Table of equivalences Categories of model A2 Corresponding categories A A1 B A c1 B c2 B d1 C, CE d2 D, DE (e)  (f1)  (f2)  Model Austria 3 (A3) Issued in Austria from 1.1.1956 to 31.10.1997 Description: Pink paper model with six pages. Table of equivalences Categories of model A3 Corresponding categories A A, B1 79 (  ¤ 400 kg) B B C C D D E (see: 2) (F)  (G)  (H)  Additional information: 1. The layout of this model may vary. However, during the period of issue of this model no significant changes occurred with respect to the contents of the entitlements. 2. Categories BE, CE and DE were not existing in terms of Directive 91/439/EEC before introduction of model A4. Category E was a category on its own with an unlimited period of validity. It was only valid in combination with another category, in the following way: E + B: BE; E + C: CE; E + D: DE. The validity of the entitlement to drive E corresponds with the validity of the underlying entitlements, e.g. five years for D applies as well to E + D. Model Austria 4 (A4) Issued in Austria from 1.11.1997 to 28.2.2006. Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A, B, BE, C1, C1E, C, CE, D and DE. Moreover, the following national category has been introduced: F. Model Austria 5 (A5) Model issued in Austria since 1.3.2006. Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A, B, BE, C1, C1E, C, CE, D and DE. Moreover, the following national category has been introduced: F. MODELS ISSUED IN POLAND Model Poland 1 (PL1) Issued in Poland from 1.1.1984 to 30.4.1992 Description: Pink paper model, four pages. Table of equivalences Categories of model PL1 Corresponding categories A A B B BE BE C C CE CE D D DE DE Model Poland 2 (PL2) Issued in Poland from 1.5.1992 to 30.06.1999 Description: Pink paper model, four pages. Table of equivalences Categories of model PL2 Corresponding categories A A B B BE BE C C CE CE D D DE DE Model Poland 3 (PL3) Issued in Poland from 1.7.1999 to 30.9.2001 Description: Pink plastic card model. Table of equivalences Categories of model PL3 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (T)  Model Poland 4 (PL4) Issued in Poland from 1.10.2001 to 30.4.2004 Description: Pink plastic card model. Table of equivalences Categories of model PL4 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (T)  Model Poland 5 (PL5) Issued in Poland since 1.5.2004 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1 A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. MODELS ISSUED IN PORTUGAL Model Portugal 1 (P1) Issued in Portugal until 19.2.1990 Description: Pink paper model with four pages. Table of equivalences Categories of model P1 Corresponding categories (A1)  A A B B BE BE BG/BEG B/BE (see: 1) C C CE CE CG/CEG C/CE (see: 1) D D DE DE DG/DEG D/DE (see: 1) (F)  Additional information: 1. The category entitles the holder to drive vehicles for professional use. Model Portugal 2 (P2) Issued in Portugal from 19.2.1990 to 1.7.1994 Description: Pink paper model with six pages. Table of equivalences Categories of model P2 Corresponding categories A A B B BE BE C C CE CE D D DE DE Model Portugal 3 (P3) Issued in Portugal from 1.7.1994 to 18.10.1998 Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A, B, BE, C, CE, D and DE. Model Portugal 4 (P4) Issued in Portugal from 19.10.1998 to 31.12.1999 Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C, CE, D and DE. Model Portugal 5 (P5) Issued in Portugal from 1.7.1999 to 25.5.2005 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C, CE, D and DE. Additional information: From 1.7. to 31.12.1999, both models P4 and P5 were issued. Model Portugal 6 (P6) Issued in Portugal since 25.5.2005 Description: Pink plastic card model according to Annex I of Directive 91/439/EEC. The following harmonised categories have been introduced: A1 A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. MODELS ISSUED IN ROMANIA Model Romania 1 (RO1) Issued in Romania from 29.4.1966 to 28.6.1984 Description: Licence book with one paper leaf inside. Pink. Dimensions for one page: 74 Ã  105 mm. Table of equivalences Categories of model RO1 Corresponding categories A A B B C C D D E (E) (see: 1) 1. Category E was a category on its own and it was only valid in combination with another category, in the following way: E + B = BE; E + C = CE; E + D = DE. Additional information: This model is no longer valid for driving in Romania, since a mandatory exchange of all licences was imposed in the years 1995 to 2001. Nevertheless, the licence can be renewed to a new driving licence issued by Romania and has to be recognised by other Member States until 19 January 2033. Model Romania 2 (RO2) Issued in Romania from 1.7.1984 to 9.4.1990 Description: Heavy banknote quality paper (pink) overprinted with security pattern. Dimensions: 76 x 112 mm. Table of equivalences Categories of model RO2 Corresponding categories A A B B C C D D E (E) (see: 1) F  G A1 H  I  1. Category E was a category on its own and it was only valid in combination with another category, in the following way: E + B = BE; E + C = CE; E + D = DE. Additional information: This model is no longer valid for driving in Romania, since a mandatory exchange of all licences was imposed in the years 1995 to 2001. Model Romania 3 (RO3) Issued in Romania from 9.4.1990 to 1.12.1995 Description: Pink paper model with six pages. Dimensions for one page: 75 x 103 mm. Two pages are detached, for medical periodical examinations. Table of equivalences Categories of model RO3 Corresponding categories A A B B C C D D E (E) (see: 1) F  G A1 H  I  1. Category E was a category on its own and it was only valid in combination with another category, in the following way: E + B = BE; E + C = CE; E + D = DE. Additional information: This model is no longer valid for driving in Romania, since a mandatory exchange of all licences was imposed in the years 1995 to 2001. Model Romania 4 (RO4) Issued in Romania from 1.12.1995 to 2008 Description: Laminate card model. Pink. Table of equivalences Categories of model RO4 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE Tb  Tr  Tv  Additional information: Licences of this model are valid until the expiry date recorded on the document (10 years). The plastic card model has been gradually introduced as of 1.12.1995. From 1.12.1995 to 31.10.1996, both models RO3 and RO4 were issued. MODELS ISSUED IN SLOVENIA Model Slovenia 1 (SLO1) Issued in Slovenia from 15.2.1992 until 31.12.2004 Description: Pink paper model, folded, six pages. Table of equivalences Categories of model SLO1 Corresponding categories A A (see: 1) B B (see: 2) C B, C D B, C, D E BE, CE (see: 3) (F)  (G)  H A1 79 (< 50 km/h) Additional information: 1. The following restrictions may apply to category A (endorsed under the notes section) A  LE DO 50 KM/H, or 21800 A LE DO 50 KM/H, or A 79 (< 50 KM/H): restriction to drive A1 79 (< 50 km/h) motorcycles only. A  DO 125 CCM, or 20500 A  ¤ 125 CCM, or A  ¤ 125 CCM IN  ¤ 11KW, or 20800 A  ¤ 125 CCM IN  ¤ 11 KW, or 72. (A1):entitles to drive category A1 motorcycles only; A  ¤ 25 KW ALI  ¤ 0,16 KW/KG, or 20900 A  ¤ 25 KW ALI  ¤ 0,16 KW/KG; or A 209. (  ¤ 25 KW ALI  ¤ 0,16 KW/KG): entitles to drive category A motorcycles with the power output not exceeding 25 kW and a power to weight ratio not exceeding 0,16 kW/kg; A  DO 350 CCM or 20700 A  ¤ 350 CCM: entitles to drive category A motorcycles at the age of 20 years (or over); 2. If the following is endorsed under the Notes section: E  LE Z VOZILI B KATEGORIJE or 20600 E LE Z VOZILI B KATEGORIJE or E 206. LE Z VOZILI B KAT.: the holder is additionally entitled to drive vehicles of category BE. 3. Holders of an E licence are entitled to drive DE vehicles in addition in case they have previously obtained category D. The model may be issued in the following languages: Slovenian; Slovenian and Italian (bilingual); Slovenian and Hungarian (bilingual). Model Slovenia 2 (SLO2) Issued in Slovenia since 1.1.2005 Description: Model in conformity with Annex I of Directive 91/439/EEC. The following harmonised categories have been introduced: A, A1, B, BE, C, CE, D1, D1E, D and DE. Moreover, the following national category has been introduced: F, G and H. MODELS ISSUED IN THE SLOVAK REPUBLIC Model Slovak Republic 1 (SK1) Issued in the Slovak Republic from 1.1.1993 to 30.4.2004 Description: Pink sealed card model consisting of two pages. Table of equivalences Categories of model SK1 Corresponding categories A/50  A A B B BE BE C B, C CE BE, CE D B, C, D DE BE, CE, DE (T)  Model Slovak Republic 2 (SK2) Issued in the Slovak Republic since 1.5.2004 Description: pink plastic card model in accordance with Annex Ia to Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: AM and T. MODELS ISSUED IN FINLAND Model Finland 1 (FIN1) Issued in Finland from 1.7.1972 to 30.9.1990 Description: Pink paper model, two pages. Table of equivalences Categories of model FIN1 Corresponding categories A A B B BE BE C C CE CE D D DE DE KT A (T)  Model Finland 2 (FIN2) Issued in Finland from 1.10.1990 to 30.6.1996 Description: Pink plastic card model. Table of equivalences Categories of model FIN2 Corresponding categories A A B B BE BE C C CE CE D D DE DE (T)  Model Finland 3 (FIN3) Issued in Finland from 1.7.1996 to 31.12.1997 Description: Pink plastic card model. Table of equivalences Categories of model FIN3 Corresponding categories A1 A1 A A B B BE BE C C CE CE D1 D1 D1E D1E D D DE DE (T)  Model Finland 4 (FIN4) Issued in Finland since 1.1.1998 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC.. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: M (since 1.1.2000) and T. Model Finland 5 (FIN5) Issued on the territory of the Ã land Islands from 1.8.1973 to 31.5.1992 Description: Pink paper licence coated with plastic, two pages. Table of equivalences Categories of model FIN5 (Ã land) Corresponding categories A A B B BE BE C C CE CE D D DE DE KT A (T)  Model Finland 6 (FIN6) Issued on the territory of the Ã land Islands from 1.6.1992 to 31.12.1997 Description: Pink plastic card model. Table of equivalences Categories of model FIN6 (Ã land) Corresponding categories A A B B BE BE C C CE CE D D DE DE (T)  Model Finland 7 (FIN7) Issued on the territory of the Ã land Islands since 1.1.1998 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: M (since 1.6.2004) and T. MODELS ISSUED IN SWEDEN Model Sweden 1 (S1) Issued in Sweden from 1.10.1988 to 30.6.1996 Description: Pink plastic card model (layout change on 1.1.1993) Table of equivalences Categories of model S1 Corresponding categories A A (see: 2) B B (see: 3) BE BE C C CE CE D D DE DE Additional information: 1. The last licence of this model is due to expire on 30.6.2006. 2. Licence holders who obtained their category A entitlement with the restriction to light motorcycles before 1.7.1996 are entitled to drive motor vehicles with a cubic capacity not exceeding 125 cm3, without a power (kW) limitation. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive A1 vehicles according to Directive 91/439/EEC. Ordinary exchange every 10 years does not affect the validity of the licence. 3. Licence holders who obtained a category B licence before 1 July 1996 are entitled to drive private cars with a maximum authorised mass exceeding 3,5 t, as long as the vehicle is registered as a private car and not as a light lorry. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive B vehicles according to Directive 91/439/EEC. Ordinary exchange every 10 years does not affect the validity of the licence, which means that the above entitlement can be maintained after such an exchange. Model Sweden 2 (S2) Issued in Sweden since 1.7.1996 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. (layout changes on 1.1.1997 and 1.6.1999). The following harmonised categories have been introduced: A1, A, B, BE, C, CE, D and DE. The national category Taxi was abolished as of 1.10.1998. MODELS ISSUED IN THE UNITED KINGDOM Model United Kingdom 1 (UK1) Issued in Great Britain from January 1976 to January 1986 Description: Green long model, which is folded. Table of equivalences Categories of model UK1 (Great Britain) Corresponding categories A B, BE, C1, C1E 79 (  ¤ 8,25 t) (see: 1) B B 78, BE 78, C1 78, C1E 78, 79 (  ¤ 8,25 t) (see: 2) C B1 79 (  ¤ 425 kg) D A (E, F, G, H, J, K, L, M, N)  Additional information: 1. Holders of group A are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes. 2. As holders of group A, but all vehicles with automatic transmission only. Model United Kingdom 2 (UK2) Issued in Great Britain from January 1986 to June 1990 Description: Pink model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart. Table of equivalences Categories of model UK2 (Great Britain) Corresponding categories A B, BE, C1, C1E (see: 1) B B 78, BE 78, C1 78, C1E 78 (see: 2) C B1 79 (  ¤ 425 kg) D A (E, F, G, H, J, K, L, M, N)  Additional information: 1. Holders of group A are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes. 2. As holders of group A, but all vehicles with automatic transmission only. Model United Kingdom 3 (UK3) Issued in Great Britain from June 1990 to December 1996 Description: Pink and green model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart. Table of equivalences Categories of model UK3 (Great Britain) Corresponding categories A A B1 B1 B B, C1E (see: 1) BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (F, G, H, K, P)  Additional information: 1. Holders of category B are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes. Model United Kingdom 4 (UK4) Issued in Great Britain from January 1997 to March 2000 Description: Pink and green model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart. Table of equivalences Categories of model UK4 (Great Britain) Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (F, G, H, K, P)  Additional information: The period of issue of models 4 and 5 is overlapping. Model United Kingdom 5 (UK5) Issued in Great Britain from July 1998 to 17.6.2007 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The counterpart, on which convictions for traffic infringements are recorded, is issued separately. The period of issue of this model overlaps with the issue of model UK4 due to a stepwise introduction of the new model. The following harmonised categories have been introduced: A1, A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: F, G, H, K and P. Model United Kingdom 6 (UK6) Issued in Great Britain since 18.6.2007 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. The counterpart, on which convictions for traffic infringements are recorded, is issued separately. The following harmonised categories have been introduced: A1, A, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: F, G, H, K and P. Model United Kingdom 7 (UK7) Issued in Northern Ireland from 1.1.1991 to 31.12.1996 Description: This model consists of a paper driving licence with additional space for endorsements plus a photographic plastic counterpart with the details of the holder. Table of equivalences Categories of model UK7 (Northern Ireland) Corresponding categories A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (F, G, H, K, L, N, P)  Additional information: The last licence of this model is due to expire on 31.12.2006. Model United Kingdom 8 (UK8) Issued in Northern Ireland from 1.1.1997 to 31.3.1999 Description: This model consists of a paper driving licence with additional space for endorsements plus a photographic plastic counterpart with the details of the holder. Table of equivalences Categories of model UK8 (Northern Ireland) Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (F, G, H, K, L, N, P)  Model United Kingdom 9 (UK9) Issued in Northern Ireland since 1.4.1999 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC plus a paper counterpart on which traffic infringements are recorded. The following harmonised categories have been introduced: A1, A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: F, K, L, N and P. Model United Kingdom 10 (UK10) Issued in Gibraltar from 2.12.1990 to 15.1.1997 Description: Pink paper model with six pages. Table of equivalences Categories of model UK10 (Gibraltar) Corresponding categories A A, B1 79 (  ¤ 400 kg) tricycles only B B, B1 (quadricycles only) BE BE C C CE CE C1 CE D D DE DE E BE, CE, DE (F, G, H, I, J, K)  Additional information: Validity: A, B, BE, 70y; > 70: 3y C, C1, D, E 5y Model United Kingdom 11 (UK11) Issued in Gibraltar from 16.1.1997 to 24.8.2006 Description: Pink paper model in accordance with Annex I to Directive 91/439/EEC The following harmonised categories have been introduced: A1, A, B1, B, BE, C1, C1E, C, CE, D1, D1E, D and DE. Moreover, the following national categories have been introduced: F, G, H, I, J, K Model United Kingdom 12 (UK12) Issued in Gibraltar since 24.8.2006 Pink paper model with six pages issued in accordance with Annex 1 of Directive 91/439. As per Model UK 11 but front cover amended to reflect the accession of new Member States.. MODELS ISSUED IN ICELAND Model Iceland 1 (Ã S1) Issued in Iceland from 12.4.1960 to 1981 Description: Green paper, laminated, with two pages. Table of equivalences Categories of model Ã S1 Corresponding categories A A, B1 79 (  ¤ 400 kg) B B, BE, C1, C1E, D1, D1E C (see: 1) D C, CE E D, DE Additional information: 1. The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC. Model Iceland 2 (Ã S2) Issued in Iceland from 1981 to 1.3.1988 Description: Pink paper, laminated, with two pages. Table of equivalences Categories of model Ã S2 Corresponding categories A A, B1 79 (  ¤ 400 kg) B B, BE, C1, C1E, D1, D1E C (see: 1) D C, CE E D, DE Additional information: 1. The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC. Model Iceland 3 (Ã S3) Issued in Iceland from 1.3.1988 to 31.5.1993 Description: Pink paper, laminated, with two pages. Table of equivalences Categories of model Ã S3 Corresponding categories A A, B1 79 (  ¤ 400 kg) B B, BE, C1, C1E C (see: 1) D C, CE E D, DE Additional information: The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC. Model Iceland 4 (Ã S4) Issued in Iceland from 1.6.1993 to 14.8.1997 Description: Pink paper, laminated, with two pages. Table of equivalences Categories of model Ã S4 Corresponding categories A A B B, BE C (see: 1) D C, CE E D, DE Additional information: 1. The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC. Model Iceland 5 (Ã S5) Issued in Iceland since 15.8.1997 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model Ã S5 Corresponding categories A A B B BE BE C C CE CE D D DE DE MODELS ISSUED IN LIECHTENSTEIN Model Liechtenstein 1 (FL1) Issued in Liechtenstein from 1978 to 1993 Description: Blue paper model with four pages. Table of equivalences Categories of model FL1 Corresponding categories A1 A1 A A B1 B (for professional use) B B BE BE (C1)  (C1E)  C C CE CE D1 D1 D1E D1E D D DE DE (F, G)  Model Liechtenstein 2 (FL2) Issued in Liechtenstein from 1993 to April 2003 Description: Blue paper model with four pages. Table of equivalences Categories of model FL2 Corresponding categories A1 A1 A2 B1 79 (  ¤ 400 kg) A A B B BE BE (C1)  (C1E)  C C CE CE D1 D1 D1E D1E D2 D1 (see: 1) D2E D1E (see: 1) D D DE DE (F, G)  Additional information: 1. Holders of a category D2 licence may drive D1 vehicles for non-professional use only. Holders of a category D2E licence may drive D1E vehicles for non-professional use only. Model Liechtenstein 3 (FL3) Issued in Liechtenstein since April 2003 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model FL3 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE F, G, M  MODELS ISSUED IN NORWAY General remark for all models: all Norwegian driving licences have preprinted text in bokmÃ ¥l or nynorsk. The two forms of language have equal status. The words fÃ ¸rerkort and Norge show the text is in bokmÃ ¥l; fÃ ¸rarkort and Noreg indicate the nynorsk form. Model Norway 1 (N1) Issued in Norway from 23.4.1967 to 31.3.1979 Description: dark green cover, model folded in format A7, six pages. The word FÃ ¸rerkort or FÃ ¸rarkort is printed on the front cover. Table of equivalences Categories of model N1 Corresponding categories Class 1 A1, B, BE Class 2 A1, B, BE Class 3 A (Class 4)  Additional information: This model is valid until the holder's 100th birthday, provided the licence had a period of validity of ten years and was valid on 2 April 1982. National law requires holders driving abroad with this model to carry with them in addition a certified translation or an international permit in accordance with the Vienna Convention on Road Traffic. Model Norway 2 (N2) Issued in Norway from 1.4.1979 to 1.3.1989 Description: bright pink paper model encased in clear plastic, two pages. Licences issued after July 1985 carry the date of first issue of any driving licence to the holder (FÃ ¸rste fÃ ¸rerkort). Table of equivalences Categories of model N2 Corresponding categories A A A + Klasse A gjelder bare lett motorsykkel A1 (see: 1) B B BE BE (see: 2) C C CE CE D C1, D (see: 3) DE C1E, DE (see: 3) (A + `Klasse A gjelder bare beltemotorsykkel)  (T)  Additional information: 1. the stamp with the restricting text is on the reverse of the driving licence; 2. holders of driving licences of category BE issued prior to 1 April 1979 and subsequently exchanged for an N2 model are additionally entitled to drive vehicles in category A1; 3. to maintain the C1 or C1E entitlement, the holder has to exchange his licence for an N4 model when renewing prior to 1.1.2002 his D or DE entitlement. Model Norway 3 (N3) Issued in Norway from 1.3.1989 to 31.12.1997 Description: bright pink and grey paper model encased in clear plastic, two pages. Table of equivalences Categories of model N3 Corresponding categories A A A + Klasse A gjelder bare lett motorsykkel A1 (see: 1) A1 A1 B B (see: 2) BE BE (see: 3) B1 B1 C C CE CE C1 C1 (see: 4) C1E C1E (see: 4) D D DE C1E, DE (see: 5) D1 D1 (see: 6) D1E D1E (see: 6) D2 C1, D1 (see: 5) D2E C1E, D1E (see: 5) (A + Gjelder beltemotorsykkel)  (S)  (T)  Additional information: 1. the stamp with the restricting text is on the reverse of the driving licence; 2. If the following entitlement is stamped on the reverse of the driving licence: Gjelder ogsÃ ¥ bil med tillatt totalvekt ikke over 7 500 kg og hÃ ¸yst 8 passasjerplasser (Valid for motor car with maximum authorized weight less than 7 500 kilograms and maximum eight passenger seats), the holder is additionally entitled to drive C1 vehicles. To keep this entitlement, he has to exchange his licence to model N 4 prior to 1 January 2002. 3. holders of driving licences of category BE issued prior to 30.9.1992 and subsequently exchanged for an N3 model are additionally entitled to drive vehicles in category A1; this entitlement may only be maintained if the holder changes his licence to model N4 before 1.1.2002. 4. categories C1 and C1E were introduced on 1 January 1997; 5. to maintain the C1 or C1E entitlement, the holder has to exchange his licence for an N4 model when renewing his DE, D2 or D2E entitlement, prior to 1.1.2002. 6. categories D1 and D1E were introduced on 1 January 1997 and replaced categories D2 and D2E. Model Norway 4 (N4) Issued in Norway since 1.1.1998 Description: Plastic card model according to Annex Ia of Directive 91/439/EEC. Table of equivalences Categories of model N4 Corresponding categories A1 A1 A A B1 B1 B B BE BE C1 C1 C1E C1E C C CE CE D1 D1 D1E D1E D D DE DE (S, T, M)  ANNEX II CORRELATION TABLE Decision 2000/275/EC This Decision Article 1 Article 1 Article 2 Article 2 Article 3(1) Article 3(1) Article 3(2) Article 3(3) Article 3(3) Article 3(2)  Article 3(4)  Article 4 Article 4 Article 5